UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-2396



RIFAQAT ALI,

                                                          Petitioner,


          versus


JOHN ASHCROFT,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A72-379-111)


Submitted:   January 16, 2004          Decided:     February 12, 2004


Before NIEMEYER, TRAXLER, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


James W. DiStefano, James T. Reynolds, PAUL SHEARMAN ALLEN &
ASSOC., Washington, D.C., for Petitioner. Peter D. Keisler,
Assistant Attorney General, Emily Anne Radford, Assistant Director,
James A. Hunolt, OFFICE OF IMMIGRATION LITIGATION, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Rifaqat Ali, a native and citizen of Pakistan, petitions

for   review     of    an   order    of    the    Board    of   Immigration       Appeals

(“Board”) affirming without opinion the immigration judge’s denial

of his application for adjustment of status.

            Ali first contends that the immigration judge erred in

finding that he lacked credibility and that the denial of relief

was an abuse of discretion.            Our review of the immigration judge’s

decision reveals that he denied Ali’s application for adjustment of

status on two independent grounds: (1) Ali’s failure to establish

statutory       eligibility     for       relief;    and    (2)    as     a    matter   of

discretion.       Under 8 U.S.C. § 1252(a)(2)(B)(i) (2000), entitled

“Denials    of        discretionary        relief,”       “no     court       shall   have

jurisdiction to review any judgment regarding the granting of

relief under section . . . 1255,” which is the section governing

adjustment of status.          Thus, we find that we lack jurisdiction to

review    the    immigration        judge’s      discretionary      denial      of    Ali’s

application for adjustment of status.                      Because the immigration

judge’s discretionary denial was an independent basis for his

decision, we need not address the judge’s separate finding that Ali

failed to establish statutory eligibility for relief.

            Ali also contends that he was denied his right to due

process of law when the immigration judge refused to allow him to

present    the    testimony     of     two       witnesses.       Assuming,       without


                                           - 2 -
deciding,    that   this   court      retains    jurisdiction    to    consider

substantial constitutional challenges, cf. Calcano-Martinez v. INS,

533 U.S. 348, 350 n.2 (2001), we find that Ali does not present

such   a   substantial   issue   as    he   fails   to   establish    prejudice

stemming from the immigration judge’s refusal to allow him to

present additional witnesses.         In order to succeed on a procedural

due process claim, an alien must make a showing of prejudice.               See

Rusu v. INS, 296 F.3d 316, 324 (4th Cir. 2002); Farrokhi v. INS,

900 F.2d 697, 703 n.7 (4th Cir. 1990).

            Accordingly,   we    deny    the    petition   for   review.     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                             PETITION DENIED




                                      - 3 -